Exhibit 10.9

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into effective
as of the 5th day of March, 2011 by and between NYTEX Energy Holdings, Inc., a
Delaware corporation (the “Company”), and Bryan Sinclair (the “Executive”).

WHEREAS, the Company desires to employ the Executive, and the Executive desires
to be employed with the Company.

WHEREAS, the Executive will serve as the Company’s Vice President of Finance.

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein, the parties agree as follows:

ARTICLE 1

TERM OF EMPLOYMENT

1.1 Term of Employment. The Company hereby agrees to employ the Executive and
the Executive hereby accepts such employment upon the terms and conditions set
forth in this Agreement. The Executive’s employment with the Company pursuant to
this Agreement shall be “at will”, and either the Company or the Executive may
terminate the employment relationship at any time in accordance with the
provisions of Paragraph 4.1. The period during which the Executive is in fact
employed by the Company pursuant to this Agreement shall constitute the
“Employment Period” hereunder.

ARTICLE 2

EMPLOYMENT DUTIES

2.1 Title/Responsibilities. The Executive shall serve as the Vice President of
Finance of the Company. The Executive shall perform such duties as are usual and
customary for such position or any other duties which may be reasonably assigned
by the Company’s Chief Executive Officer (“CEO”), Chief Financial Officer
(“CFO”) or Board from time to time, and shall report directly to the Company’s
CFO. The Executive shall devote his full business time and attention to the
business and affairs of the Company during the Employment Period. The Executive
shall not engage in any other business, job or consulting activity during the
Employment Period without the prior written permission of the Board.

2.2 Location. The Executive’s principal place of employment shall be the
Company’s principal offices in Dallas, Texas, but the Executive may be required
from time to time to travel to other geographic locations in connection with the
performance of his duties hereunder.

ARTICLE 3

COMPENSATION AND BENEFITS

3.1 Salary. The Executive shall be paid a base salary at the annualized rate of
One Hundred Sixty Thousand Dollars ($160,000).

Such rate shall be subject to annual review by the Board and may be increased in
the Board’s discretion.

Base salary may not be decreased below the initial rate or below the increased
rate except that it may be decreased proportionately in connection with an
across the board reduction in base salary applying to all executive officers of
the Company. Base salary shall be paid at periodic intervals in accordance with
the Company’s payroll practices for salaried employees.

3.2 Sign-on Bonus. The Executive shall be entitled to a one-time sign-on cash
bonus equal to 15% of the annualized base salary reflected in Paragraph 3.1.
Such bonus shall be paid by the 15th day of the first calendar month following
the effective date of this agreement.

3.3 Bonus. For each fiscal year of the Company during the Employment Period, the
Executive shall be eligible to receive a cash bonus in a dollar amount
determined by the Board at its sole discretion. The target bonus for each year
shall be 35% of the Executive’s base salary earned during such fiscal year. The
actual bonus payable for each fiscal year shall depend upon the Executive’s
performance and the extent to which the Executive has achieved the performance
goals established for the Company and the Executive for that year. Any bonus
awarded to the Executive shall be paid on the 15th day of the third calendar
month following the close of the fiscal year for which such bonus is earned.



--------------------------------------------------------------------------------

3.4 Stock Awards. Executive will be eligible to participate in a stock incentive
award plan for key employees of the Company and his shares will be granted as
follows:

(i) Upon the execution of the Agreement by both parties, 50,000 shares of NYTEX
Energy Holdings, Inc. Common Stock (“NYTEX Stock”) at an issuance exercise price
equal to the fair market value of NYTEX Stock at such grant date

((ii) 2012; 75,000 shares of NYTEX Stock at an issuance price equal to the fair
market value of NYTEX Stock at the specific grant date of the shares.

(iii) 2013; 75,000 shares of NYTEX Stock at an issuance price equal to the fair
market value of NYTEX Stock at the specific grant date of the shares.

The stock incentive award, if earned, shall be granted to Executive within 90
days of the Company’s fiscal year end and will vest over a (3) three year period
in equal amounts per year.

3.5 Fringe Benefits. The Executive shall, throughout the Employment Period, be
eligible to participate in all employee benefit plans and programs, such as
group disability insurance and group medical plans, which may be made available
to the Company’s full-time employees from time to time and for which Executive
qualifies.

3.6 Vacation and Holidays. Executive will be entitled to receive paid vacation
of not less than fifteen (15) days and paid holidays in accordance with
then-current Company policy.

3.7 Expense Reimbursement. The Executive shall be entitled, in accordance with
the Company’s reimbursement policies in effect from time to time, to receive
reimbursement from the Company for all reasonable business expenses incurred by
the Executive in the performance of his duties hereunder, provided the Executive
furnishes the Company with vouchers, receipts and other details of such expenses
in the form required by the Company sufficient to substantiate a deduction for
such business expenses under all applicable rules and regulations of federal and
state taxing authorities (the “Supporting Documentation”). The Executive must
submit the Supporting Documentation for each such expense within ninety
(90) days after the Executive’s incurrence of such expense. If such expense
qualifies hereunder for reimbursement, then the Company shall reimburse the
Executive for that expense within thirty (30) days thereafter.

3.8 Withholding. The Company shall deduct and withhold from the compensation
payable to the Executive hereunder any and all applicable federal, state and
local income and employment withholding taxes and any other amounts required to
be deducted or withheld by the Company under applicable statutes, regulations,
ordinances or orders governing or requiring the withholding or deduction of
amounts otherwise payable as compensation or wages to employees.

ARTICLE 4

TERMINATION

4.1 Termination of Employment. The Executive’s employment pursuant to this
Agreement is “at will” and may be terminated in accordance with the following
provisions:

A. The Executive’s employment under this Agreement shall terminate immediately
upon the Executive’s death during the Employment Period.

B. In the event of the Executive’s Incapacity for a period of one hundred fifty
(150) days during the Employment Period, the Company may provide written notice
of termination of the Executive’s employment under this Agreement. The
Executive’s employment shall terminate on the thirtieth (30)-day following
receipt of such notice by the Executive provided that, within such thirty
(30)-day period, the Executive shall not have returned to full-time performance
of the Executive’s essential job functions. Notwithstanding the foregoing, the
Executive’s employment under this Agreement shall terminate without further
obligation or notice by the Company, upon the Executive’s Incapacity for an
aggregate period of two hundred ten (210) days, in whole or in part, in any
twelve (12)-month period during the Employment Period.

C. The Company may at any time, upon written notice, terminate the Executive’s
employment under this Agreement for any reason.

D. The Executive may at any time, upon thirty (30) days written notice,
terminate his employment under this Agreement for any reason.

 

2



--------------------------------------------------------------------------------

E. The Company may at any time, upon written notice, discharge the Executive
from employment with the Company hereunder by reason of Misconduct. Such
termination shall be effective immediately upon such notice.

4.2 Payments Due Upon Any Termination. Upon any termination of the Executive’s
employment during the Employment Period, the Company shall provide to the
Executive (or his estate) any unpaid base salary earned under Paragraph 3 for
services rendered through the date of termination. All vesting of the
Executive’s outstanding restricted stock, options, or other equity awards
granted shall cease at the time of his termination of employment, and the
Executive (or his estate) shall not have more than the limited period of time
specified in the applicable stock compensation agreement in which to exercise
any outstanding option following such termination of employment for any Common
Shares for which those options are vested and exercisable at the time of such
termination. In addition, the Executive shall be eligible for the payments and
other benefits provided under Paragraph 4.3 or Paragraph 4.4 below of this
Agreement, to the extent he qualifies for those payments and benefits in
accordance with the applicable provisions of this Agreement.

4.3 Severance Benefits Upon Involuntary Termination Other Than Change in Control
Severance Benefits. Should the Executive’s employment pursuant to this Agreement
be terminated by the Company other than by reason of Misconduct at any time
other than within the Change in Control Severance Period, then the Executive
shall become eligible to receive the severance payments and benefits described
below provided that there is compliance with the following requirements (the
“Severance Benefits Conditions”):

(i) The Executive shall, within twenty-one (21) days (or within forty-five
(45) days if such longer period is required under applicable law) following such
termination, execute and deliver to the Company a general release in
substantially the form attached hereto as Exhibit B which becomes effective in
accordance with applicable law following the expiration of any applicable
revocation period. This requirement shall hereinafter be referred to as the
“Release Condition.”

(ii) The Executive shall have complied with, and shall continue to comply with
the restrictive covenants set forth in Paragraph 4.5.

In the event that the Executive elects to engage or otherwise engages in any of
the activities precluded by the restrictive covenants set forth in Paragraph
4.5, the Executive shall not be entitled, after the date of such violation or
activity (as the case may be), to receive any payments or benefits under
Paragraph 4.3 or Paragraph 4.4.

The severance payments and benefits to which the Executive may become entitled
under this Paragraph 4.3 shall consist of the following:

(a) Salary Continuation Payments. The Executive shall be eligible to receive his
base salary for a total period of nine (9) months at the annualized rate then in
effect for him under Paragraph 3 at the time of his termination. The first such
payment shall be made on the thirtieth (30th) day following the Executive’s
Separation from Service due to such termination provided the requisite Release
Condition is satisfied and subsequent salary continuation payments shall be made
at periodic intervals in accordance with the Company’s payroll practices for
salaried employees.

(b) Health Care Coverage. Provided the Executive and his spouse and eligible
dependents elect to continue medical care coverage under the Company’s group
health care plans pursuant to the applicable COBRA provisions, the Company shall
provide, at its cost, continued medical care coverage for the Executive, his
spouse and his eligible dependents until the earliest to occur of (i) the
expiration of the nine (9)-month period measured from the first day of the
calendar month following the calendar month in which his termination occurs or
(ii) the first date on which the Executive and his spouse and eligible
dependents are covered under another employer’s health benefit program without
exclusion for any pre-existing medical condition. During the period such medical
care coverage remains in effect hereunder, the following provisions shall govern
the arrangement: (a) the amount of such benefits in any one calendar year of
such coverage shall not affect the amount of benefits in any other calendar year
for which such benefits are to be provided hereunder and (b) the Executive’s
right to the benefits cannot be liquidated or exchanged for any other benefit.

The foregoing benefits shall be in lieu of any other severance benefits for
which the Executive might otherwise be eligible by reason of his termination of
employment under the circumstances specified in this Paragraph 4.3.

4.4 Change in Control Severance Benefits. Should the Executive’s employment
pursuant to this Agreement terminate by reason of an Involuntary Termination
within the Change in Control Severance Period, then the Executive shall become
eligible to receive the following payments and benefits provided there is
compliance with the same Severance Benefit Conditions set forth in Paragraph
4.3:

 

3



--------------------------------------------------------------------------------

(a) Salary Continuation Payments. The Executive shall be eligible to receive his
base salary for up to a total period of twelve (12) months at the annualized
rate then in effect for him under Paragraph 3 at the time of his Involuntary
Termination. The first such payment shall be made on the thirtieth (30th) day
following the Executive’s Separation from Service due to such Involuntary
Termination provided the requisite Release Condition is satisfied and subsequent
salary continuation payments shall be made at periodic intervals in accordance
with the Company’s payroll practices for salaried employees.

(b) Pro-Rata Bonus. The Executive shall be entitled to receive a pro-rata amount
of the annual bonus for the fiscal year in which the termination occurs provided
and only to the extent that any applicable performance goals upon which such
bonus is conditioned are attained at the time of Executive’s separation, and
provided in its sole discretion, the Company elects to make such bonus to its
other Executives. In the event of such attainment, the pro-rata bonus to which
the Executive shall become entitled shall be determined by multiplying (i) the
actual bonus the Executive would have received based on the attained performance
goals had the Executive continued in the Company’s employ until the payment date
of that bonus by (ii) a fraction, the numerator of which is the number of full
completed months in the bonus plan year through the effective date of
termination, and the denominator of which is twelve (12). This payment shall be
made in the fiscal year following the year of the Executive’s termination but no
later than the fifteenth day of the third calendar month of such subsequent
year. This payment shall be in lieu of any other payment to be made to the
Executive under such annual bonus plan for such fiscal year.

(c) Health Care Coverage. Provided the Executive and his spouse and eligible
dependents elect to continue medical care coverage under the Company’s group
health care plans pursuant to the applicable COBRA provisions, the Company shall
provide, at its cost, continued medical care coverage for the Executive, his
spouse and his eligible dependents until the earliest to occur of (i) the
expiration of the twelve (12)-month period measured from the first day of the
calendar month following the calendar month in which his Involuntary Termination
occurs or (ii) the first date on which the Executive and his spouse and eligible
dependents are covered under another employer’s health benefit program without
exclusion for any pre-existing medical condition. During the period such medical
care coverage remains in effect hereunder, the following provisions shall govern
the arrangement: (a) the amount of such benefits in any one calendar year of
such coverage shall not affect the amount of benefits in any other calendar year
for which such benefits are to be provided hereunder and (b) the Executive’s
right to the benefits cannot be liquidated or exchanged for any other benefit.

The severance payments and benefits provided under this Paragraph 4.4 shall be
in lieu of any other severance benefits for which the Executive might otherwise
be eligible by reason of the termination of his employment during the Change in
Control Severance Period.

In the event that the Executive elects to engage or otherwise engages in any of
the activities precluded by the restrictive covenants set forth in Paragraph
4.5, the Executive shall not be entitled, after the date of such violation or
activity (as the case may be), to receive any payments or benefits under
Paragraph 4.4.

In no event shall the Executive be entitled to benefits and payments under both
Paragraphs 4.3 and 4.4 of this Agreement.

4.5 Restrictive Covenants. During the Employment Period and for the entire
period during which the Executive is to receive salary continuation payments
under Paragraph 4.3 or Paragraph 4.4 below, whether or not those salary
continuation payments are delayed pursuant to Paragraph 5.1, the Executive shall
not:

(i) reveal, disclose, use or otherwise utilize any confidential, proprietary
information of the Company, including, but not limited to its customer and
vendor information, pricing, discounts, and other sales terms for Customers,
financial plans and projections, budget, methodologies, tools, techniques and
other methods of doing business unique to Company and which provide Company a
competitive advantage, which is not in the public domain, hereafter
“Confidential Information.” This Confidential Information shall be provided to
Executive by the Company to enable him to successfully perform his job
responsibilities, and Executive covenants not to use, disclose or reveal this
Confidential Information, except as authorized by the Company for its benefit.

(ii) anywhere in the United States render any services or provide any advice,
assistance or support to any Competing Business, whether as an employee, agent,
representative, consultant, partner, officer, director or stockholder or in any
other capacity; provided, however, that the Company acknowledges and agrees that
the Executive may make a passive investment representing an interest of less
than five percent (5%) of an outstanding class of publicly-traded securities of
any corporation or other enterprise which may constitute a Competing Business
hereunder;

 

4



--------------------------------------------------------------------------------

(iii) contact, solicit or call upon any customer of the Company with whom
Executive worked or about which Executive received Confidential Information, on
behalf of any person or entity other than the Company for the purpose of selling
any products or providing or performing any services of the type normally sold,
provided or performed by the Company;

(iv) induce or attempt to induce any person or entity to curtail or cancel any
business or contracts which such person or entity has with the Company;

(v) directly or indirectly encourage or solicit any employee, consultant or
independent contractor to leave the employment or service of the Company (or any
affiliated company) for any reason or interfere in any other manner with any
employment or service relationships at the time existing between the Company (or
any affiliated company) and its employees, consultants and independent
contractors; or

(vi) directly or indirectly solicit any vendor, supplier, licensor, licensee or
other business affiliate of the Company (or any affiliated company) or directly
or indirectly induce any such person to terminate its existing business
relationship with the Company (or affiliated company) or interfere in any other
manner with any existing business relationship between the Company (or any
affiliated company) and any such vendor, supplier, licensor, licensee or other
business affiliate.

4.6 Benefit Limit. The benefit limitations of this Paragraph 4.5 shall be
applicable in the event the Executive receives any benefits that are deemed to
constitute parachute payments under Code Section 280G.

In the event that any payments to which the Executive becomes entitled in
accordance with the provisions of this Agreement (or any other benefits to which
the Executive may become entitled in connection with any change in control or
ownership of the Company or the subsequent termination of his employment with
the Company) would otherwise constitute a parachute payment under Code
Section 280G, then such payments and benefits shall be subject to reduction to
the extent necessary to assure that the Executive receives only the greater of
(i) the amount of those payments or benefits which would not constitute such a
parachute payment or (ii) the amount which yields the Executive the greatest
after-tax amount of benefits after taking into account any excise tax imposed on
the payments provided to the Executive under this Agreement (or on any other
benefits to which the Executive may become entitled in connection with any
change in control or ownership of the Company or the subsequent termination of
his employment with the Company) under Code Section 4999.

Should a reduction in benefits be required to satisfy the benefit limit of this
Paragraph 4.6, then the Executive’s salary continuation payments under Paragraph
4.3 or 4.4, as applicable, shall accordingly be reduced (with such reduction to
be effected pro-rata to each payment) to the extent necessary to comply with
such benefit limit. Should such benefit limit still be exceeded following such
reduction, then the number of shares as to which any equity award would
otherwise vest on an accelerated basis in accordance with the terms of the award
shall be reduced (based on the value of the parachute payment attributable to
such equity award under Code Section 280G) to the extent necessary to eliminate
such excess.

ARTICLE 5

MISCELLANEOUS PROVISIONS

5.1 Section 409A.

A. It is the intention of the parties that the provisions of this Agreement
either be exempt from, or comply with, the requirements of Section 409A of the
Code and the Treasury Regulations thereunder. Accordingly, to the extent there
is any ambiguity as to whether one or more provisions of this Agreement would
otherwise contravene the applicable requirements or limitations of Code
Section 409A, then those provisions shall be interpreted and applied in a manner
that does not result in a violation of the applicable requirements or
limitations of Code Section 409A and the Treasury Regulations thereunder. In no
event may Executive, directly or indirectly, designate the calendar year of a
payment.

B. Notwithstanding any provision to the contrary in this Agreement, no payments
or benefits to which the Executive becomes entitled under Paragraph 4.3 or 4.4
of this Agreement shall be made or paid to the Executive prior to the earlier of
(i) the first business day of the seventh month following the date of the
Executive’s Separation

 

5



--------------------------------------------------------------------------------

from Service or (ii) the date of the Executive’s death, if (a) the Executive is
deemed at the time of such Separation from Service a “specified employee” within
the meaning of that term under Section 409A of the Code, (b) the stock of the
Company or any successor entity is publicly traded on an established market and
(c) such delayed commencement is otherwise required in order to avoid a
prohibited distribution under Code Section 409A(a)(2). Upon the expiration of
the applicable deferral period, all payments deferred pursuant to this Paragraph
5.1 shall be paid in a lump sum to the Executive, and any remaining payments,
benefits or reimbursements due under this Agreement shall be paid or provided in
accordance with the normal payment dates specified for them herein.

5.2 No Entitlement to Benefits. In no event shall the Executive be entitled to
any benefits under Paragraph 4.3 or 4.4 of this Agreement if his employment
ceases by reason of Misconduct, death or Incapacity or if he voluntarily resigns
(other than, in connection with a termination during the Change in Control
Severance Period, for a reason which qualifies as Good Reason).

5.3 Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of, and shall be binding upon, (i) the Company and its successors and
assigns, including any successor entity by merger, consolidation or transfer of
all or substantially all of the Company’s assets (whether or not such
transaction constitutes a Change in Control), and (ii) the Executive, the
personal representative of his estate and his heirs and legatees.

5.4 Notices.

A. Any and all notices, demands or other communications required or desired to
be given hereunder by any party shall be in writing and shall be validly given
or made to another party if delivered either personally or if deposited in the
United States mail, certified or registered, postage prepaid, return receipt
requested. If such notice, demand or other communication shall be delivered
personally, then such notice shall be conclusively deemed given at the time of
such personal delivery.

B. If such notice, demand or other communication is given by mail, such notice
shall be conclusively deemed given forty-eight (48) hours after deposit in the
United States mail addressed to the party to whom such notice, demand or other
communication is to be given as hereinafter set forth:

To the Company:

NYTEX Energy Holdings, Inc.

12222 Merit Drive, Suite 1850

Dallas, Texas 75251

Attention: Chief Executive Officer

To the Executive:

Bryan Sinclair

15751 Custer Trail

Frisco, Texas 75035

C. Any party hereto may change its address for the purpose of receiving notices,
demands and other communications as herein provided by a written notice given in
the manner aforesaid to the other party hereto.

5.5 General Creditor Status. The benefits to which the Executive may become
entitled under Article 4 of this Agreement shall be paid, when due, from the
Company’s general assets, and no trust fund, escrow arrangement or other
segregated account shall be established as a funding vehicle for such payments.

Accordingly, the Executive’s right (or the right of the executors or
administrators of the Executive’s estate) to receive such benefits shall at all
times be that of a general creditor of the Company and shall have no priority
over the claims of other general creditors.

5.6 Governing Documents. This Agreement shall constitute the entire agreement
and understanding of the Company and the Executive with respect to the terms and
conditions of the Executive’s employment with the Company and the payment of
severance benefits and shall supersede all prior and contemporaneous written or
verbal agreements and understandings between the Executive and the Company
relating to such subject matter.

5.7 Governing Law. The provisions of this agreement shall be construed and
interpreted under the laws of the State of Texas applicable to agreements
executed and wholly performed within the State of Texas. If any provision of
this Agreement as applied to any party or to any circumstance should be adjudged
by a court of

 

6



--------------------------------------------------------------------------------

competent jurisdiction or determined by an arbitrator to be void or
unenforceable for any reason, the invalidity of that provision shall in no way
affect (to the maximum extent permissible by law) the application of such
provision under circumstances different from those adjudicated by the court or
determined by the arbitrator, the application of any other provision of this
Agreement, or the enforceability or invalidity of this Agreement as a whole.
Should any provision of this Agreement become or be deemed invalid, illegal or
unenforceable by reason of the scope, extent or duration of its coverage, then
such provision shall be deemed amended to the extent necessary to conform to
applicable law so as to be valid and enforceable and consistent with the intent
of the parties hereto. If such provision cannot be so amended without altering
the intention of the parties, then such provision, including any consideration
specifically tied to such provision, shall be stricken and the remainder of this
Agreement shall continue in full force and effect. It is the express intent of
the parties that should any of the severance benefit conditions of paragraph 4.3
or 4.4 be void or unenforceable as written herein then Executive shall not be
entitled to any additional severance payments or benefits under paragraph 4.3 or
under paragraph 4.4 (as the case may be).

5.8 Exclusive Venue. The exclusive venue for any dispute arising out of this
Agreement shall be in the courts of Dallas County, Texas.

5.9 Legal Representation. The Executive acknowledges that he has had the right
to consult with counsel and is fully aware of his rights and obligations under
this Agreement.

5.10 Counterparts. This Agreement may be executed in more than one counterpart,
each of which shall be deemed an original, but all of which together shall
constitute but one and the same instrument.

ARTICLE 6

DEFINITIONS

For purposes of this Agreement, the following definitions shall be in effect:

Board means the Company’s Board of Directors.

Change in Control means a change in control of the Company effected through any
of the following transactions:

(i) a merger, consolidation or other reorganization approved by the Company’s
shareholders, unless securities representing more than fifty percent (50%) of
the total combined voting power of the voting securities of the successor
company are immediately thereafter beneficially owned, directly or indirectly
and in substantially the same proportion, by the persons who beneficially owned
the Company’s outstanding voting securities immediately prior to such
transaction, or

(ii) a shareholder-approved sale, transfer or other disposition of all or
substantially all of the Company’s assets in liquidation or dissolution of the
Company, or

(iii) the acquisition, directly or indirectly by any person or related group of
persons (other than the Company or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Company), of
beneficial ownership (within the meaning of Rule 13d-3 of the 1934 Act) of
securities possessing more than fifty percent (50%) of the total combined voting
power of the Company’s outstanding securities pursuant to a tender or exchange
offer made directly to the Company’s shareholders, or

(iv) a change in the composition of the Board over a period of twelve
(12) consecutive months or less such that a majority of the Board members
ceases, by reason of one or more contested elections for Board membership, to be
comprised of individuals who either (A) have been Board members continuously
since the beginning of such period or (B) have been elected or nominated for
election as Board members during such period by at least a majority of the Board
members described in clause (A) who were still in office at the time the Board
approved such election or nomination.

Change in Control Severance Period means the period commencing with the
Company’s execution of the definitive agreement for a Change in Control
transaction and continuing until the end of the twenty-four (24)-month period
measured from the closing date of that Change in Control.

Code means the Internal Revenue Code of 1986, as amended.

Common Stock means the Company’s common stock.

Competing Business means any business which is or, to the best of the
Executive’s knowledge, is expected to become, competitive with (a) the business
of the Company (or any direct or indirect subsidiaries of the Company or any of
their affiliates) or (b) a product or service that was contemplated by the
Company (or any direct or indirect subsidiaries of the Company or any of their
affiliates) during the six (6)-month period prior to the termination of
Executive’s employment.

 

7



--------------------------------------------------------------------------------

Employment Period means the Employment Period as defined in Paragraph 1 of this
Agreement.

Good Reason means the Executive’s voluntary resignation within thirty (30) days
following one or more of the following events that occur without the Executive’s
written consent: (A) a change in the Executive’s position with the Company (or
an affiliate of the Company then employing the Executive) which materially
reduces the Executive’s duties and responsibilities under Paragraph 2.1, (B) a
material reduction in the Executive’s level of compensation (including base
salary and target bonuses under any corporate-performance based incentive
programs), with a ten percent (10%) reduction deemed to be material, (C) a
relocation of his principal place of employment by more than fifty (50) miles
from the location of his principal office in Dallas, Texas; provided, however,
that none of the events specified above shall constitute Good Reason unless the
Executive first provides written notice to the Company describing the applicable
event within thirty (30) days following the occurrence of that event and the
Company fails to cure such event within thirty (30) days after receipt of such
written notice.

Incapacity means the inability of the Executive, by reason of any injury or
illness, to properly perform the essential job functions, with our without
reasonable accommodation, duties and responsibilities under this Agreement.

Involuntary Termination means (i) the Executive’s involuntary dismissal or
discharge by the Company for reasons other than Misconduct or (ii) the
Executive’s voluntary resignation for Good Reason. An Involuntary Termination
shall not include the termination of the Executive’s employment by reason of
death or Incapacity.

Misconduct means (i) the commission of any act of fraud or embezzlement by the
Executive, (ii) any unauthorized use or disclosure by the Executive of
confidential information or trade secrets of the Company (or any affiliate of
the Company), or (iii) any other intentional misconduct by the Executive
adversely affecting the business or affairs of the Company (or any affiliate of
the Company) in a material manner. The foregoing definition shall not be deemed
to be inclusive of all the acts or omissions which constitute misconduct or for
which the Company (or any affiliate of the Company) may consider as grounds for
the dismissal or discharge of the Executive or any other individual.

1934 Act means the U.S. Securities Exchange Act of 1934, as amended.

Separation from Service means the Executive’s cessation of Employee status and
shall be deemed to occur at such time as the level of the bona fide services the
Executive is to perform in employee status (or as a consultant or other
independent contractor) permanently decreases to a level that is not more than
twenty percent (20%) of the average level of services the Executive rendered in
employee status during the immediately preceding thirty-six (36) months (or such
shorter period for which the Executive may have rendered such service). Any such
determination as to Separation from Service, however, shall be made in
accordance with the applicable standards of the Treasury Regulations issued
under Code Section 409A.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the dates indicated below.

NYTEX ENERGY HOLDINGS, INC.

By: /s/ Kenneth K. Conte                    

Title: EVP / CFO            

Dated: March 5, 2011                

THE EXECUTIVE

/s/ Bryan A. Sinclair                    

By: Bryan Sinclair

Dated: March 5, 2011            

 

9



--------------------------------------------------------------------------------

GENERAL RELEASE

In consideration of certain severance payments by NYTEX Energy Holdings, Inc., a
Delaware corporation (hereafter for “Company”), as set forth in the Employment
Agreement dated as of [            ] (the “Employment Agreement”) and other
consideration set forth therein, I, Bryan Sinclair, hereby execute the following
General Release “Release”) and hereby agree as follows related to my prior
employment by the Company or its affiliates which is terminated today,
            , 20             (the “Termination Date”, and unless modified by
paragraph 8 below, the Termination Date shall be the “Effective Date” of this
Release):

1. Payment of Wages. I acknowledge that I have been paid all salary, wages,
bonuses, accrued vacation and any and all other compensation and/or benefits
owed to me by the Company, other than the severance owed to me pursuant to the
Employment Agreement which will be paid to me in accordance with the terms of
the Employment Agreement.

2. Release of Claims. In exchange for the consideration provided above, I on
behalf of myself and my heirs, family members, executors and assigns, hereby
expressly waive, release, acquit and forever discharge the Company and its
predecessors, successors, assigns, divisions, subsidiaries, affiliates, parents,
officers, directors, executives, managers, supervisors, employees, partners,
agents, attorneys and representatives (hereinafter the “Released Parties”), from
any and all claims, demands, and causes of action which I have or claim to have,
whether known or unknown, of whatever nature, which exist or may exist as of the
date of this Release. As used in this paragraph, “claims,” “demands,” and
“causes of action” include, but are not limited to, contract claims, equitable
claims, fraud claims, tort claims, discrimination claims, harassment claims,
retaliation claims, personal injury claims, emotional distress claims, public
policy claims, claims for stock options and/or for vesting or accelerated
vesting of options or stock, claims for severance pay, vacation pay, debts,
accounts, attorneys’ fees,

compensatory damages, punitive damages, and/or liquidated damages, and any and
all claims arising under the Americans with Disabilities Act of 1990, the Family
and Medical Leave Act, or any other federal, state or local statute governing
employment, including but not limited to Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Age Discrimination in Employment Act, 29
U.S.C. §§ 621, et seq., as amended by the Older Workers Benefit Protection Act,
the Consolidated Omnibus Budget Reconciliation Act of 1985, the Employee
Retirement Income Security Act of 1974, the Texas Commission on Human Rights
Act, Texas Labor Code §§ 21.001, et seq., Texas Labor Code §§ 451.001, et seq.,
the Texas Payday Act, all employment laws of any state in which I have worked
during my employment with the Company, or any amendments to the above acts.

3. Release of Claims for Age Discrimination. Without in any way limiting the
generality or scope of the above paragraph, I hereby understand and agree to
release any and all claims, rights or benefits I may have arising out of or
under the Age Discrimination in Employment Act of 1967 (“ADEA”), 29 U.S.C. §
621, et seq., as amended by the Older Workers Benefit Protection Act, or any
equivalent or comparable provision of federal, state or local law, including,
without limitation, the Texas Commission on Human Rights Act and any age
discrimination laws of any state in which I have worked during my employment
with the Company.

4. Exceptions. This Release excludes any claim which cannot be released by
private agreement, such as workers’ compensation claims, unemployment claims,
claims after the Effective Date of this Release, and the right to file
administrative charges with certain government agencies.

5. Non-Admission of Liability. I understand that nothing in this Release shall
constitute or be treated as an admission of any wrongdoing or liability on the
part of the Company, and/or the Released Parties.

6. Consultation With an Attorney. I acknowledge that I have been advised to
consult with an attorney prior to entering into this Release.

7. Acceptance of Release. If I am forty (40) years of age or older as of the
date I sign this Release, (a) I acknowledge that I have 21 days from the
termination of my employment to consider this Release and that I may revoke this
Release at any time during the first seven days following my execution of this
Release by delivering written notice of revocation to NYTEX Energy Holdings,
Inc., 12222 Merit Drive, Suite 1850, Dallas, TX 75251; (b) I acknowledge that
the earliest date I may sign this Release is on my last day of employment; (c) I
acknowledge

 

1

  GENERAL RELEASE



--------------------------------------------------------------------------------

that this Release will become effective, fully enforceable and irrevocable seven
days after I sign the Release, provided that I do not exercise my revocation
right as indicated above (the date seven days after signing, the “Effective
Date”). I represent that if I execute this Release before the 21-day
consideration period has passed, I do so voluntarily, and I knowingly and
voluntarily waive my option to use the entire 21 days to consider this Release.

8. No Filing of Claims. I represent and warrant that I do not presently have on
file, and further represent and warrant to the maximum extent allowed by law
that I will not hereafter file any lawsuits or claims against the Company and/or
the Released Parties in or with any state or federal court, or before any other
tribunal or panel or arbitrators, public or private, based upon any actions or
omissions by the Company and/or the Released Parties occurring prior to the date
of this Release, with the exception of claims brought to challenge the validity
of this Release under the Age Discrimination in Employment Act, as amended by
the Older Workers Benefit Protection Act. Nothing in this Release shall be
construed to prohibit me from filing a charge with or participating in any
investigation or proceeding conducted by the Equal Employment Opportunity
Commission, National Labor Relations Board, or a comparable state or local
agency; however, I agree to waive any right to recover monetary damages through
any such charge.

9. Confidentiality. I agree to keep this Release confidential and not to reveal
its contents to anyone except my lawyer, my spouse and/or my financial
consultant (and then only after obtaining the agreement of such person to
maintain such confidentiality).

10. Non-Disparagement. I agree that I will not disparage or in any way criticize
the Company and/or its officers, managers, supervisors, employees, investors,
products, services; or technology at any time in the future. Nothing contained
in this Section is intended to prevent me from testifying truthfully in any
legal proceeding.

11. No Cooperation. I agree that I will not counsel or assist any attorneys or
their clients in the presentation or prosecution of any disputes, differences,
grievances, claims, charges, or complaints by any non-governmental third party
against the Company and/or any officer, director, employee, agent,
representative, stockholder or attorney of the Company, unless under a subpoena
or other court order to do so or as otherwise authorized by law.

12. Attorneys’ Fees. I understand and agree that in any dispute between me and
the Company regarding the terms of this Release and/or any alleged breach
thereof, that the prevailing party will be entitled to recover its costs and
reasonable attorneys’ fees arising out of such dispute, except that the Company
shall not, by virtue of this Release, be entitled to recover its costs or
attorney’s fees resulting from challenges to the validity of this Release by me
under the Age Discrimination in Employment Act, as amended by the Older Workers
Benefit Protection Act. Nothing in this Release is intended to preclude the
Company from recovering attorney’s fees or costs specifically authorized under
federal law.

13. Severability. I acknowledge and agree that each agreement and covenant set
forth herein constitutes a separate agreement independently supported by good
and adequate consideration and that each such agreement shall be severable from
the other provisions of this Release and shall survive this Release.

14. Changes to Release. No changes to this Release can be effective except by
another written agreement signed by me and the Company’s CEO.

15. Complete Agreement. This Release cancels, supersedes and replaces any and
all prior agreements (written, oral or implied-in-fact or in-law) between the
Company and me regarding all of the subjects covered by this Release. This
Release is the full, complete and exclusive agreement between the Company and me
regarding all of the subjects covered by this Release, and neither the Company
nor I is relying on any representation or promise that is not expressly stated
in this Release.

16. Voluntary Agreement. I UNDERSTAND AND AGREE THAT I MAY BE WAIVING
SIGNIFICANT LEGAL RIGHTS BY SIGNING THIS RELEASE, AND REPRESENT THAT I HAVE
ENTERED INTO THIS AGREEMENT VOLUNTARILY, AFTER HAVING THE OPPORTUNITY TO CONSULT
WITH AN ATTORNEY OF MY OWN CHOOSING, WITH A FULL UNDERSTANDING OF AND IN
AGREEMENT WITH ALL OF ITS TERMS.

 

2

  GENERAL RELEASE



--------------------------------------------------------------------------------

Do not sign this Release before the Termination Date. If you sign this letter
before the Termination Date, you will not be entitled to receive the benefits
described in the Employment Agreement.

IN WITNESS WHEREOF, I have executed this Release on the date provided below.

Signature:     ___________________________

     Bryan Sinclair

Dated:     ___________________________        

Witness:     ____________________________

Print Name:    __________________________

 

3

  GENERAL RELEASE